Exhibit 10.1 FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF CAPLEASE, LP In connection with the issuance of up to 2,800,000 shares of 7.25% SeriesC Cumulative Redeemable Preferred Stock by CapLease, Inc. (the Company and the Original Limited Partner) and the contribution to Caplease, LP (the Partnership) by the Original Limited Partner of some or all of the net proceeds therefrom and pursuant to Article XII of the First Amended and Restated Limited Partnership Agreement of Caplease, LP (the Partnership Agreement), this FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF CAPLEASE, LP (this Amendment) is made and entered into as of the 15th day of March, 2013, by and between CLF OP General Partner LLC (the General Partner) and the Original Limited Partner for the sole purpose of (i)increasing the number of designated SeriesC Preferred Units to 4,500,000 and (ii)authorizing the issuance of up to an additional 2,800,000 SeriesC Preferred Units to the Original Limited Partner, from time to time as follows: NOW THEREFORE, in consideration of the mutual covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section 1.
